DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 05/10/2021 have been filed and considered by the Examiner. 
Claims 1-18 are pending, claims 12-17 are withdrawn. 

Election/Restrictions
Applicant's election with traverse of Group I claims 1-11 and 18 in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that Rohde et al fails to teach a manner of using the device which would result in two or more leader portions which are symmetric.  This is not found persuasive because Rohde explicitly states that the cuts produce “symmetrical double-conical starts” [col. 5 l. 65-68 – col. 6 l. 1-6] which the ordinary artisan would readily interpret to mean that at least two symmetrical leader portions are produced. Additionally the apparatus of claim 12 does not require that a V or Y shaped cut be formed, merely that the leader portions are symmetrical. Of further note is that an apparatus is defined not by its claimed operation and therefore the manner of operating the device does not distinguish it from the prior art [see e.g. MPEP 2114]. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
	Claim 18 is objected to as being dependent on withdrawn claim 17. Therefore it has not been treated further on the merits.  
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can only refer to other claims in the alternative only, and to only one set of claims.  See MPEP § 608.01(n).  Accordingly, claim 18 has not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hilker (US 2013/0192785) hereinafter HILKER provided by the Applicant in the IDS filed 09/30/2019 as US 8628641 in view of Nowisch et al (US 5,014,924) hereinafter NOW.

As for claim 1 HILKER teaches a method for manufacturing paper in a paper-making machine (a method of using a paper making machine) [0099]. This method comprises:
	Feeding a continuous paper web [Fig. 2 #202] toward a full roll [Fig. 2 #208] (a new spool is brought into engagement with a web) [0103]; 

	Decelerating the roll (decelerating the formed roll’s rotation, this is understood to correspond to the newlywed formed roll being “gradually slowed down to a full stop”) [0047; 0103]
	And removing the full roll from the paper making machine (replacing the forming roll) [0099; 0103].
	The tail [Fig. 4A #404] of HILKER as well as the leader portion [Fig. 4A #406] is symmetric [0110-111]. 
	
HILKER does not teach that a tail of the web formed on the full roll has two or more leader portions.

NOW teaches a substantially similar method for manufacturing paper in a paper-making machine (a method of using a roll changer which can operate on continuous paper web materials with a winder in order to form a roll, it is understood that this roll changing apparatus is employed in a machine that makes and handles paper webs) [col. 1 l. 47-68 – col. 2 l. 1-5; col. 3 l. 36-63]. This method comprises:
	Feeding a continuous paper web toward a full roll (a new core which becomes a full roll) [col. 3 l. 52-63; col. 6 l. 1-12]; 

	And removing the full roll from the paper making machine (the full roll is removed) [col. 3 l. 53-63].
	A tail of the web formed on the full roll is symmetric and the leader portions of the new roll are also symmetric (saw tooth pattern formed by identical triangles which is understood to be symmetric on both the start and the tail) [col. 7 l. 11-14; col. 7 l. 59-60].
	NOW teaches that the saw tooth pattern formed by identical triangles aids in the adhesion of the web to a new core as there is flexibility and a longer edge provided by the cut pattern [col. 2 l. 59-68- col. 3 l. 1-2]. NOW additionally teaches that the shape of the pattern aids in the reduction of waste [col. 6 l. 24-49] which the ordinary artisan would understand to be a substantial boost to HILKER seeing that HILKER would otherwise remove entire wings [HILKER: 0110; 0113-114] which the ordinary artisan recognizes as substantial waste.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cut the saw tooth pattern of NOW as the tail (start) pattern of HILKER in order to allow for improved adhesion to the new core and to also reduce the amount of waste web that HILKER otherwise produces. As HILKER and NOW employ fundamentally the same method, one of ordinary skill in the art would have expected success. 



As for claim 3, HILKER/NOW claim 1 and HILKER further teaches the application of an adhesive in an area corresponding to the two or more leader portions to help the paper web adhere to the new roll (adhesive is applied to the ends which are made to be in contact with the new roll. The Examiner understands these ends to correspond to the start of HILKER) [0155].

As for claim 4, HILKER/NOW teach claim 3 and HILKER further teaches that the adhesive is applied to the web (as it is applied to the start portion of the web which the Examiner understands to mean that the adhesive is applied directly to the web as opposed to the new roller) [0154].

As for claim 5, HILKER/NOW teach claim 4 and HILKER further teaches that the adhesive is applied using spray [0139].

As for claim 6, HILKER/NOW teach claim 4 and while HILKER/NOW do not directly teach tape being used as the adhesive, both HILKER [0006] and NOW [col. 1 l. 19-20] teach that it is known in the prior art to use tape as an adhesive to secure the leader portion to the new roll. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the tape as the adhesive of HILKER/NOW as this prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 7, HILKER/NOW teach claim 3 and HILKER further teaches that the cutting toll is a water jet arranged to cut the paper web on two [Fig. 2 #212A-B] or more points [0106] and the adhesive is provided by residual water (the Examiner understands that the adhesive being water in combination with the water jets would necessarily mean that some residual water would be applied to the leader portions by the cutting water jets and therefore at least some residual water would be used to adhere) [0115].

As for claim 9, HILKER/NOW teach claim 1 and that the two or more leader portions comprise two leader portions (as there are at least two) [NOW: Fig. 4 #65]. Two knives (knives in place of water jets) can be used for the cutting tool [HILKER: 0107] and that the knives perform cuts beginning from the outer lateral edges of said paper web and joining near a midpoint of said paper web [HILKER: 0160-161].

As for claim 10, HILKER/NOW teach claim 1 and that the two or more leader portions comprise three leader portions [NOW: Fig. 4 #65]. Two knives (knives in place of water jets) can be used for the cutting tool [HILKER: 0107] and that the knives perform cuts beginning from the outer later edges of the paper web and said cuts cross over at least once near said midpoint of said paper web forming two leader portions at said outer lateral edges followed by a leader 

As for claim 11, HILKER/NOW teach claim 10 and further teaches the cuts cross over at least twice (as one crosses over once and the other crosses over once, it is understood that the middle tongue of NOW used as the pattern in HILKER/NOW would be generated similarly to the middle strip) [HILKER: 0131].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hilker (US 2013/0192785) hereinafter HILKER provided by the Applicant in the IDS filed 09/30/2019 as US 8628641 in view of Nowisch et al (US 5,014,924) hereinafter NOW in further view of Drefs et al (US 2003/0025028) hereinafter DREFS supplied by the Applicant in the IDS filed 11/27/2019.

As for claim 8, HILKER/NOW teaches claim 1 but does not teach air jets biasing the leader portions.
DREFS teaches a method of winding a material web on reel spools which also requires cutting the web and anchoring the cut web to a new spool using leader portions (transfer strips) [Abstract]. In DREFS the leader portion is biased using at least one high-energy air jet (at least one over lapping the claimed plurality of air jets) [0016]. DREFS teaches that the application of the at least one air jet aids in optimal production of leader portions (via their separation) [0031] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one air jet as taught by DREFS to bias/separate the cut sections of HILKER/NOW toward the new roll as this would improve the transfer of the leader portions while also aiding in the optimal production of leader portions (through optimal separation) in a manner that has high process safety.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/Eric Hug/             Primary Examiner, Art Unit 1748